Title: From James Madison to George W. Erving, 1 May 1806 (Abstract)
From: Madison, James
To: Erving, George W.


                    § To George W. Erving. 1 May 1806, Department of State. “I have received your No 4 dated on 21st. January, with a private letter of the same date, and also your letter of the 21st. February. Messrs. Armstrong and Bowdoin being charged with a special Mission respecting our controversies with Spain, it is more essential than ever that the forbearance so strictly enjoined in my last letter, to discuss or confer on any points connected with these differences, should be inviolably observed. It

is regretted that the misfortune you have sustained should make it requisite for you to leave Madrid at this important crisis of affairs, but should you find the call to England inevitable, you may leave the Archives in the hands of the most confidential American Citizen you can find willing to take charge of them; strictly enjoining upon him to confine himself to the necessary routine of business without entering upon any discussion whatever with the Government, and to transmit to Genl Armstrong and Mr Bowdoin as well as to this Department a regular account of occurrences.
                    “Inclosed I transmit you a copy of a Letter I have written to the Governor of Cuba respecting the case of the Minerva. Should you find that the decision is not yet forwarded to Havana, you will be pleasd to accelerate it, if in your power.
                    “The sloop of War Hornet sailed about the 29 ult, with the instructions for Messrs. Armstrong & Bowdoin.
                    “Congress who have just closed their Session, have passed a law prohibiting the importation of enumerated Articles of British manufacture. A copy of it is inclosed. Previously to the adjournment, the President nominated Mr William Pinkney as Minister Extraordinary in conjunction with Mr Monroe ‘to settle all matters of difference between the United States and the United Kingdoms of Great Britain and Ireland, relative to wrongs committed between the parties on the high seas or other waters, and for establishing the principles of navigation and commerce between them.’”
                